TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED NOVEMBER 20, 2019



                                     NO. 03-19-00644-CV


                             Frederick-Omoyuma Silver, Appellant

                                               v.

     State of Texas, City of San Antonio, and the City of San Antonio Municipal Court,
                                          Appellees




          APPEAL FROM 200TH DISTRICT COURT OF TRAVIS COUNTY
                  BEFORE GOODWIN, BAKER, AND KELLY
       DISMISSED FOR WANT OF JURISDICTION -- OPINION BY GOODWIN




This is an appeal from the order signed by the trial court on September 17, 2019. Having

reviewed the record, the Court finds that the appeal should be dismissed. Therefore, the Court

dismisses the appeal for want of jurisdiction. No costs of appeal shall be assessed in this Court

or in the court below.